United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        June 2, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            Charles R. Fulbruge III
                                                                                          Clerk
                                      No. 05-50115
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
JUAN ANTONIO CORONADO-RODRIGUEZ
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                     Western District of Texas, Austin
                           ---------------------
Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED;

       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to the district court for resentencing is GRANTED;

       IT IS FURTHER ORDERED that appellee’s alternative unopposed

motion to extend time to file the appellee’s brief 14 days from

the Court’s denial of appellee’s motion to vacate is DENIED AS

UNNECESSARY.




       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.